UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio September 30, 2009 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary9.2% Christian Dior 65,500 6,469,869 McDonald's 160,900 9,182,563 McGraw-Hill 135,100 3,396,414 News, Cl. A 442,136 5,301,210 News, Cl. B 7,700 a 107,723 Target 161,700 7,548,156 Consumer Staples36.1% Altria Group 488,100 8,693,061 Coca-Cola 472,600 25,378,620 Estee Lauder, Cl. A 51,200 a 1,898,496 Nestle, ADR 393,400 16,794,246 PepsiCo 172,900 10,142,314 Philip Morris International 488,100 a 23,789,994 Procter & Gamble 287,500 16,652,000 SYSCO 78,700 1,955,695 Wal-Mart Stores 96,600 4,742,094 Walgreen 369,300 13,837,671 Whole Foods Market 55,100 a,b 1,679,999 Energy18.5% Chevron 199,900 14,078,957 ConocoPhillips 159,100 7,184,956 Exxon Mobil 306,364 21,019,634 Halliburton 78,700 2,134,344 Occidental Petroleum 110,100 8,631,840 Royal Dutch Shell, Cl. A, ADR 69,500 3,974,705 Total, ADR 94,400 5,594,144 Transocean 23,075 b 1,973,605 Financial3.0% Bank of America 180,816 3,059,407 HSBC Holdings, ADR 55,708 a 3,194,854 JPMorgan Chase & Co. 92,300 4,044,586 Health Care11.5% Abbott Laboratories 220,800 10,922,976 Becton, Dickinson & Co. 16,000 1,116,000 Johnson & Johnson 274,900 16,738,661 Medtronic 60,200 2,215,360 Merck & Co. 140,200 a 4,434,526 Novo Nordisk, ADR 6,300 396,585 Roche Holding, ADR 100,700 4,088,420 Industrial4.3% Caterpillar 39,400 a 2,022,402 Fluor 43,900 2,232,315 General Dynamics 14,200 917,320 General Electric 393,800 6,466,196 United Technologies 57,600 3,509,568 Information Technology13.7% Apple 54,000 b 10,009,980 Automatic Data Processing 85,400 3,356,220 Cisco Systems 200,100 b 4,710,354 Intel 829,900 16,241,143 Microsoft 261,500 6,770,235 QUALCOMM 70,800 3,184,584 Texas Instruments 148,300 3,513,227 Materials2.7% Freeport-McMoRan Copper & Gold 13,500 a 926,235 Praxair 95,200 7,776,888 Rio Tinto, ADR 4,500 766,305 Total Common Stocks (cost $262,383,263) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,576,000) 1,576,000 c Investment of Cash Collateral for Securities Loaned6.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $21,386,781) 21,386,781 c Total Investments (cost $285,346,044) 105.6% Liabilities, Less Cash and Receivables (5.6%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the portfolio's securities on loan is $20,833,572 and the total market value of the collateral held by the portfolio is $21,386,781. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $285,346,044. Net unrealized appreciation on investments was $82,393,394 of which $104,058,840 related to appreciated investment securities and $21,665,446 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - Mutual Funds Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Developing Leaders Portfolio September 30, 2009 (Unaudited) Common Stocks99.7% Shares Value ($) Commercial & Professional Services8.1% ABM Industries 10,100 212,504 Anixter International 12,200 a,b 489,342 Apogee Enterprises 13,100 196,762 Applied Industrial Technologies 19,600 414,736 ATC Technology 61,300 b 1,211,288 Beacon Roofing Supply 34,200 a,b 546,516 Cross Country Healthcare 84,900 b 790,419 Gartner 35,800 a,b 654,066 Lithia Motors, Cl. A 11,300 176,167 M & F Worldwide 51,200 b 1,036,288 MPS Group 119,200 b 1,253,984 On Assignment 45,300 b 265,005 PHH 14,100 b 279,744 ScanSource 42,200 b 1,195,104 School Specialty 40,800 a,b 967,776 Stamps.com 27,400 b 253,450 TeleTech Holdings 72,400 b 1,235,144 VistaPrint 13,700 a,b 695,275 World Fuel Services 28,100 a 1,350,767 Wright Express 24,400 b 720,044 Communications2.1% Cogent Communications Group 55,800 a,b 630,540 iPCS 10,100 b 175,740 Starent Networks 52,000 a,b 1,321,840 Syniverse Holdings 16,500 b 288,750 USA Mobility 95,800 b 1,233,904 Consumer Durables2.9% Briggs & Stratton 11,100 a 215,451 Fossil 37,300 b 1,061,185 Fuel Systems Solutions 6,100 a,b 219,539 M/I Homes 66,600 b 905,094 Marvel Entertainment 4,700 b 233,214 Meritage Homes 33,700 a,b 684,110 Mine Safety Appliances 6,900 189,819 Polaris Industries 15,300 a 623,934 WMS Industries 19,000 a,b 846,640 Consumer Non-Durables5.2% ACCO Brands 24,100 b 174,002 American Greetings, Cl. A 73,300 1,634,590 Cal-Maine Foods 26,600 a 712,082 Central Garden & Pet, Cl. A 53,300 b 582,569 Lancaster Colony 13,800 707,526 Oxford Industries 50,700 998,790 Perry Ellis International 37,100 b 595,084 Steven Madden 16,700 b 614,727 True Religion Apparel 26,200 a,b 679,366 Under Armour, Cl. A 8,700 a,b 242,121 United Natural Foods 7,300 b 174,616 Universal 34,200 a 1,430,244 Warnaco Group 12,000 b 526,320 Consumer Services4.4% California Pizza Kitchen 20,400 b 318,648 CEC Entertainment 16,700 b 431,862 Cheesecake Factory 54,600 b 1,011,192 Corinthian Colleges 17,700 a,b 328,512 Gaylord Entertainment 20,900 a,b 420,090 Isle of Capri Casinos 80,100 a,b 944,379 Marcus 13,100 167,549 National CineMedia 16,300 276,611 NutriSystem 47,900 a 730,954 P.F. Chang's China Bistro 40,200 a,b 1,365,594 Pinnacle Entertainment 21,200 a,b 216,028 Pre-Paid Legal Services 20,600 b 1,046,480 Scholastic 6,900 a 167,946 Vail Resorts 5,600 a,b 187,824 Electronic Technology12.5% Acme Packet 56,800 b 568,568 American Science & Engineering 13,800 938,952 Anaren 33,900 b 576,300 Arris Group 73,600 b 957,536 Aruba Networks 32,400 b 286,416 Avocent 49,100 b 995,257 CTS 61,500 571,950 Daktronics 72,700 a 623,039 Imation 18,800 174,276 Intermec 13,900 b 195,990 Intevac 85,900 b 1,154,496 Methode Electronics 41,200 357,204 Microsemi 42,300 b 667,917 Multi-Fineline Electronix 18,700 b 536,877 Novatel Wireless 27,100 a,b 307,856 OmniVision Technologies 75,800 b 1,234,024 Oplink Communications 61,400 b 891,528 Orbital Sciences 63,100 b 944,607 Pericom Semiconductor 84,900 b 832,869 Polycom 38,000 b 1,016,500 Skyworks Solutions 93,600 a,b 1,239,264 Standard Microsystems 48,200 b 1,118,722 Tessera Technologies 47,900 b 1,335,931 Triumph Group 25,700 1,233,343 TTM Technologies 65,200 a,b 747,844 Ultratech 14,300 b 189,189 VeriFone Holdings 40,400 b 641,956 Volterra Semiconductor 60,200 b 1,105,874 Zoran 19,100 b 220,032 Energy Minerals2.8% Arena Resources 5,500 b 195,250 ATP Oil & Gas 14,600 a,b 261,194 Berry Petroleum, Cl. A 14,000 a 374,920 Clayton Williams Energy 9,200 a,b 277,104 Contango Oil & Gas 16,100 b 822,066 EXCO Resources 54,700 b 1,022,343 McMoRan Exploration 59,700 a,b 450,735 Stone Energy 84,801 b 1,383,104 Finance16.4% Amerisafe 37,300 b 643,425 AmTrust Financial Services 67,000 764,470 Aspen Insurance Holdings 46,300 1,225,561 Bank Mutual 30,500 269,620 BankFinancial 15,900 152,322 Calamos Asset Management, Cl. A 72,400 945,544 Cash America International 8,200 247,312 Community Bank System 22,100 403,767 Compass Diversified Holdings 91,400 956,958 CorVel 16,500 b 468,600 Delphi Financial Group, Cl. A 55,200 1,249,176 Dollar Thrifty Automotive Group 58,600 a,b 1,440,974 EZCORP, Cl. A 55,900 b 763,594 First BanCorp/Puerto Rico 64,500 a 196,725 First Financial Bancorp 66,300 798,915 FirstMerit 65,750 1,251,223 Great Southern Bancorp 7,700 a 182,567 Hercules Technology Growth Capital 54,641 536,575 Interactive Brokers Group, Cl. A 24,100 b 478,867 Kayne Anderson 43,700 578,151 Knight Capital Group, Cl. A 78,800 b 1,713,900 National Penn Bancshares 125,128 a 764,532 Nelnet, Cl. A 23,900 b 297,316 Old National Bancorp 58,400 654,080 Old Second Bancorp 50,900 a 291,657 optionsXpress Holdings 55,500 959,040 Oriental Financial Group 90,500 1,149,350 PacWest Bancorp 60,000 a 1,143,000 Platinum Underwriters Holdings 6,300 225,792 PMA Capital, Cl. A 56,200 b 319,778 Prospect Capital 23,100 a 247,401 Radian Group 21,900 a 231,702 RSC Holdings 96,700 a,b 703,009 Signature Bank 8,900 b 258,100 Southside Bancshares 22,575 508,389 SVB Financial Group 10,000 a,b 432,700 SWS Group 15,600 224,640 Tower Group 12,500 304,875 UMB Financial 4,500 181,980 United Bankshares 64,000 a 1,253,760 United Community Banks 60,926 a,b 304,630 Universal American 88,200 b 830,844 WesBanco 30,500 a 471,530 World Acceptance 38,600 a,b 973,106 WSFS Financial 10,600 282,384 Health Care Technology10.7% Align Technology 102,000 b 1,450,440 Alnylam Pharmaceuticals 16,000 a,b 362,880 American Medical Systems Holdings 18,300 b 309,636 American Oriental Bioengineering 85,700 a,b 416,502 AngioDynamics 38,200 b 526,396 Cantel Medical 32,900 b 495,474 Cubist Pharmaceuticals 37,600 b 759,520 Cyberonics 29,100 b 463,854 Cynosure, Cl. A 84,672 b 986,429 Immucor 26,000 b 460,200 Invacare 24,700 550,316 Kensey Nash 31,200 b 903,240 Martek Biosciences 56,300 b 1,271,817 Maxygen 90,400 b 604,776 Medivation 40,900 a 1,110,026 Merit Medical Systems 17,400 b 301,542 Metabolix 51,600 a,b 530,448 Momenta Pharmaceuticals 85,600 a,b 908,216 Myriad Genetics 33,300 b 912,420 OSI Pharmaceuticals 15,900 a,b 561,270 PDL BioPharma 160,900 a 1,267,892 Poniard Pharmaceuticals 24,200 a,b 181,016 Somanetics 15,800 b 254,696 STERIS 18,100 551,145 Theravance 11,700 b 171,288 Valeant Pharmaceuticals International 33,500 a,b 940,010 ViroPharma 138,600 a,b 1,333,332 Industrial Services3.4% CARBO Ceramics 21,000 a 1,082,550 Dycom Industries 49,700 b 611,310 EMCOR Group 58,400 a,b 1,478,688 Gulf Island Fabrication 47,800 895,772 Insight Enterprises 33,300 b 406,593 Lufkin Industries 6,800 361,624 Orion Marine Group 31,900 b 655,226 Tutor Perini 17,900 b 381,270 Non-Energy Minerals1.1% Universal Forest Products 24,400 962,824 Worthington Industries 67,600 a 939,640 Process Industries4.4% AEP Industries 5,600 b 223,440 Clearwater Paper 22,300 b 921,659 Darling International 57,100 b 419,685 Glatfelter 85,300 979,244 GrafTech International 68,400 b 1,005,480 Innophos Holdings 32,900 608,650 Minerals Technologies 32,400 1,540,944 Rock-Tenn, Cl. A 6,800 320,348 Schulman (A.) 38,300 763,319 Schweitzer-Mauduit International 6,600 358,776 Terra Industries 13,400 464,578 Producer Manufacturing6.8% A.O. Smith 24,300 925,830 AAON 28,500 a 572,280 Baldor Electric 16,800 a 459,312 Brady, Cl. A 21,500 617,480 Cascade 50,200 1,342,348 Chart Industries 64,400 b 1,390,396 Comverge 31,400 a,b 383,394 DXP Enterprises 42,900 b 478,335 Dynamic Materials 11,500 229,540 EnerSys 8,300 b 183,596 Gibraltar Industries 21,100 b 279,997 Insteel Industries 64,200 a 767,190 Kadant 15,800 b 191,654 Knoll 16,700 174,181 L.B. Foster, Cl. A 10,400 b 318,032 LSB Industries 76,500 b 1,191,105 Powell Industries 4,900 b 188,111 Spartan Motors 50,900 261,626 Tecumseh Products, Cl. A 43,100 b 488,323 Tredegar 70,300 1,019,350 Wabtec 7,900 296,487 Retail Trade5.0% Aeropostale 24,800 a,b 1,078,056 Asbury Automotive Group 19,600 b 248,528 Cabela's 32,100 a,b 428,214 Cato, Cl. A 32,800 665,512 Children's Place Retail Stores 20,000 a,b 599,200 Fred's, Cl. A 17,800 a 226,594 Genesco 12,100 b 291,247 Hot Topic 25,400 a,b 190,246 Jo-Ann Stores 22,100 b 592,943 JoS. A. Bank Clothiers 25,100 a,b 1,123,727 Pantry 50,100 b 785,568 Regis 44,100 a 683,550 Shoe Carnival 17,400 b 268,308 Stage Stores 73,000 946,080 Systemax 21,600 b 262,008 Weis Markets 5,400 172,530 Technology Services9.8% Albany Molecular Research 98,600 b 853,876 AMERIGROUP 25,500 b 565,335 Black Box 18,200 456,638 CACI International, Cl. A 29,100 b 1,375,557 Centene 50,400 b 954,576 Earthlink 115,000 a 967,150 Fair Isaac 66,900 1,437,681 HealthSpring 21,700 b 265,825 JDA Software Group 64,900 b 1,423,906 Kindred Healthcare 31,400 b 509,622 Manhattan Associates 65,000 b 1,313,000 Net 1 UEPS Technologies 36,900 b 773,424 NetScout Systems 44,100 b 595,791 Open Text 10,534 b 393,234 OSI Systems 13,200 b 241,428 PharMerica 53,800 b 999,066 Quest Software 22,900 b 385,865 Shutterfly 64,700 b 1,075,961 SPSS 24,200 b 1,208,790 SuccessFactors 44,600 a,b 627,522 Sybase 7,500 a,b 291,750 Triple-S Management, Cl. B 13,400 b 224,718 Transportation1.6% Allegiant Travel 15,900 b 605,631 Celadon Group 21,300 b 240,903 GulfMark Offshore 12,900 b 422,346 Knightsbridge Tankers 60,200 785,008 Saia 15,000 b 241,200 Ship Finance International 40,500 a 497,745 Utilities2.5% California Water Service Group 20,000 778,800 CH Energy Group 3,800 168,378 Chesapeake Utilities 9,800 303,702 El Paso Electric 66,700 1,178,589 New Jersey Resources 18,600 675,366 Northwest Natural Gas 12,600 a 524,916 Ormat Technologies 11,800 a 481,676 UIL Holdings 11,100 292,929 Total Common Stocks (cost $176,920,041) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,438,000) 1,438,000 c Investment of Cash Collateral for Securities Loaned21.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $36,257,068) 36,257,068 c Total Investments (cost $214,615,109) 121.5% Liabilities, Less Cash and Receivables (21.5%) Net Assets 100.0% a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the portfolio's securities on loan is $34,778,797 and the total market value of the collateral held by the fund is $36,257,068. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $214,615,109. Net unrealized depreciation on investments was $4,502,137 of which $21,246,711 related to appreciated investment securities and $25,748,848 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Equity Securities - Domestic+ 168,568,676 - - Equity Securities - Foreign+ 3,849,228 - - Mutual Funds 37,695,068 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio September 30, 2009 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary12.1% Abercrombie & Fitch, Cl. A 7,920 260,409 Autoliv 10,710 a 359,856 Carnival 21,542 716,918 Gap 40,790 872,906 Home Depot 38,668 1,030,116 Interpublic Group of Cos. 45,210 a,b 339,979 Johnson Controls 14,620 a 373,687 Kohl's 8,240 a,b 470,092 Limited Brands 47,310 a 803,797 Newell Rubbermaid 29,490 462,698 News, Cl. A 70,930 850,451 Nordstrom 21,270 a 649,586 Omnicom Group 24,490 904,661 Staples 23,920 555,422 Target 14,370 670,792 Time Warner 57,200 1,646,216 Consumer Staples11.0% Cadbury, ADR 13,470 689,799 Coca-Cola Enterprises 23,810 509,772 Colgate-Palmolive 11,847 903,689 CVS Caremark 25,932 926,810 Dean Foods 16,230 b 288,732 Estee Lauder, Cl. A 9,840 364,867 Kellogg 9,860 a 485,408 Kraft Foods, Cl. A 8,480 222,770 Kroger 19,780 408,259 Lorillard 4,070 302,401 PepsiCo 45,270 2,655,538 Philip Morris International 37,505 a 1,827,994 Whole Foods Market 13,080 a,b 398,809 Energy9.8% Cameron International 6,470 b 244,695 Chevron 30,120 2,121,352 Consol Energy 5,600 252,616 Devon Energy 3,970 267,300 Exxon Mobil 3,136 215,161 Halliburton 9,730 263,878 Marathon Oil 21,530 686,807 Noble Energy 3,470 228,881 Occidental Petroleum 33,940 2,660,896 Southwestern Energy 9,900 b 422,532 Transocean 2,550 b 218,101 XTO Energy 31,190 1,288,771 Financial15.6% Aflac 4,480 191,475 American Express 6,630 224,757 Ameriprise Financial 19,620 712,794 Bank of America 77,080 1,304,194 BlackRock 1,130 a 245,007 Capital One Financial 3,730 133,273 Chubb 4,970 250,538 Fidelity National Financial, Cl. A 21,460 323,617 Franklin Resources 9,580 963,748 Goldman Sachs Group 6,910 1,273,858 JPMorgan Chase & Co. 63,106 2,765,305 Marsh & McLennan Cos. 12,640 312,587 MetLife 20,640 785,765 Moody's 16,130 a 330,020 Morgan Stanley 22,820 704,682 Principal Financial Group 8,910 244,045 Prudential Financial 15,500 773,605 State Street 13,660 a 718,516 Travelers Cos. 12,690 624,729 Wells Fargo & Co. 43,340 1,221,321 Health Care13.8% Aetna 7,220 200,932 Alexion Pharmaceuticals 6,530 a,b 290,846 AmerisourceBergen 21,900 490,122 Amgen 16,420 b 988,977 Baxter International 9,130 520,501 Celgene 7,880 b 440,492 Covidien 8,038 347,724 DaVita 5,230 b 296,227 Gilead Sciences 13,410 b 624,638 Hospira 5,390 b 240,394 Johnson & Johnson 25,640 1,561,220 Life Technologies 6,413 b 298,525 Medco Health Solutions 8,300 b 459,073 MEDNAX 5,640 b 309,749 Merck & Co. 52,100 1,647,923 Pfizer 119,269 1,973,902 Shire, ADR 4,380 229,030 St. Jude Medical 8,960 b 349,530 Universal Health Services, Cl. B 4,830 299,122 Vertex Pharmaceuticals 7,710 a,b 292,209 WellPoint 7,510 b 355,674 Zimmer Holdings 4,810 b 257,094 Industrial7.8% Caterpillar 10,690 a 548,718 Cummins 7,390 331,146 Danaher 3,890 261,875 Dover 11,180 433,337 Eaton 8,410 475,922 Fluor 8,230 418,495 General Electric 45,990 755,156 Honeywell International 7,620 283,083 JetBlue Airways 45,840 a,b 274,123 Norfolk Southern 23,800 1,026,018 Parker Hannifin 8,470 439,085 Raytheon 11,820 567,005 Tyco International 13,340 459,963 Union Pacific 8,877 517,973 Waste Management 7,859 a 234,355 Information Technology22.0% Activision Blizzard 32,450 b 402,055 Apple 10,103 b 1,872,793 Autodesk 10,020 b 238,476 BMC Software 11,730 b 440,227 Broadcom, Cl. A 20,968 b 643,508 Cisco Systems 122,720 b 2,888,829 Dell 42,510 b 648,703 EMC 25,860 b 440,654 Google, Cl. A 2,593 b 1,285,739 Hewlett-Packard 45,550 2,150,415 Informatica 16,140 b 364,441 Intel 9,348 182,940 Juniper Networks 21,640 a,b 584,713 Microsoft 127,647 3,304,781 Nokia, ADR 17,750 a 259,505 Oracle 44,420 925,713 Sybase 11,730 a,b 456,297 Teradata 12,480 b 343,450 Texas Instruments 13,370 316,735 Tyco Electronics 24,420 544,077 Visa, Cl. A 7,049 487,156 VMware, Cl. A 8,690 b 349,077 Western Union 40,790 771,747 Materials3.5% Air Products & Chemicals 2,520 195,501 Albemarle 9,320 322,472 Alcoa 18,880 247,705 Celanese, Ser. A 16,780 419,500 Dow Chemical 11,120 289,898 E.I. du Pont de Nemours & Co. 17,220 553,451 Freeport-McMoRan Copper & Gold 12,977 a 890,352 Packaging Corp. of America 14,110 287,844 Telecommunication Services1.4% AT & T 28,170 760,872 CenturyTel 9,020 303,072 Windstream 24,530 248,489 Utilities2.4% Entergy 9,820 784,225 Exelon 7,180 356,272 FPL Group 7,620 420,853 NRG Energy 8,010 b 225,802 Questar 11,170 419,545 Total Common Stocks (cost $78,117,908) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $410,000) 410,000 c Investment of Cash Collateral for Securities Loaned10.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,022,989) 9,022,989 c Total Investments (cost $87,550,897) 109.8% Liabilities, Less Cash and Receivables (9.8%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the portfolio's securities on loan is $8,816,256 and the total market value of the collateral held by the portfolio is $9,022,989. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $87,550,897. Net unrealized appreciation on investments was $11,937,394 of which $13,083,679 related to appreciated investment securities and $1,146,285 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio September 30, 2009 (Unaudited) Common Stocks98.1% Shares Value ($) Australia4.8% AMP 109,448 629,539 Newcrest Mining 31,781 894,386 QBE Insurance Group 32,617 692,320 Santos 44,296 593,984 Austria1.2% Strabag 20,937 Brazil4.1% Cia de Bebidas das Americas (Preferred), ADR 3,802 312,753 Natura Cosmeticos 25,931 467,654 Petroleo Brasileiro (Preferred), ADR 11,189 439,840 Tele Norte Leste Participacoes, ADR 35,315 663,569 Vale (Preferred), ADR 23,927 490,743 Canada2.1% Barrick Gold 11,558 437,642 Oncolytics Biotech 133,935 a 391,553 Potash Corporation of Saskatchewan 4,744 430,334 Chile.5% Banco Santander Chile, ADR 4,928 China.4% Harbin Power Equipment, Cl. H 234,000 France7.1% Air Liquide 5,186 590,043 Alstom 9,861 719,633 BNP Paribas 6,217 496,734 BNP PARIBAS (Rights) 6,217 a 13,465 GDF Suez 16,202 719,459 Thales 14,590 723,778 Total 15,505 921,301 Germany7.0% Bayer 7,877 545,797 Bilfinger Berger 5,432 375,906 Deutsche Telekom 57,007 778,324 Fresenius Medical Care & Co. 11,335 564,461 Infineon Technologies 140,766 a 794,095 K+S 6,926 377,942 SAP 13,277 646,597 Greece1.1% EFG Eurobank Ergasias 41,263 Hong Kong3.6% China Mobile 54,500 531,635 Huabao International Holdings 430,000 461,068 Jardine Matheson Holdings 25,200 766,080 New World Development 161,000 346,511 Japan19.0% Advantest 16,600 460,469 Asahi Breweries 32,800 599,984 CAPCOM 17,900 351,758 Elpida Memory 16,600 a 217,659 Fuji Machine Manufacturing 28,700 338,907 Honda Motor 16,900 520,565 INPEX 57 486,403 KDDI 171 963,917 Lawson 18,900 877,993 Mitsubishi 27,000 546,226 Nintendo 2,700 691,806 Nippon Telegraph & Telephone 12,200 565,387 Nissan Motor 90,800 a 613,999 Nomura Holdings 78,000 480,521 Sankyo 7,300 457,038 Sawai Pharmaceutical 2,400 139,030 Secom 12,400 624,386 Sumitomo Mitsui Financial Group 17,400 606,718 Takeda Pharmaceutical 10,300 429,143 Toshiba 136,000 713,597 Yahoo! Japan 1,348 458,018 Luxembourg2.6% ArcelorMittal 12,035 449,974 Millicom International Cellular, SDR 14,841 a 1,083,588 Netherlands2.1% Koninklijke Ahold 34,104 410,230 Unilever 28,231 813,641 Singapore1.1% DBS Group Holdings 67,500 South Africa1.5% Gold Fields 64,302 South Korea.5% LG Telecom 40,941 Spain.9% Acciona 4,056 Switzerland15.2% ABB 35,677 a 716,088 Actelion 10,528 a 653,746 Bank Sarasin & Cie, Cl. B 12,857 534,726 Lonza Group 3,734 407,162 Nestle 34,080 1,452,256 Novartis 24,029 1,202,262 Roche Holding 11,179 1,806,892 Syngenta 1,394 320,285 UBS 41,653 a 762,479 Verwaltungs-Und Privat-Bank 2,136 248,990 Zurich Financial Services 3,340 794,471 Taiwan.7% HTC 36,750 Thailand1.9% Advanced Info Service 130,500 368,142 Bangkok Bank 113,700 418,590 Bank of Ayudhya 591,500 339,922 United Kingdom20.7% Admiral Group 18,720 346,146 Anglo American 35,473 a 1,129,861 BAE Systems 149,040 831,758 BG Group 49,090 852,791 British American Tobacco 33,883 1,062,973 Bunzl 34,583 350,683 Cable & Wireless 511,418 1,172,865 Carnival 10,086 343,658 Centrica 113,627 456,891 GlaxoSmithKline 48,296 948,986 HSBC Holdings 127,103 1,454,416 ICAP 76,060 513,817 Smith & Nephew 53,308 477,516 Standard Chartered 14,008 345,208 Tesco 47,517 303,455 Ultra Electronics Holdings 15,604 333,666 Vodafone Group 547,074 1,225,784 Total Common Stocks (cost $52,265,512) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $175,000) 175,000 b Total Investments (cost $52,440,512) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% ADR - American Depository Receipts SDR- Swedish Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2009 , the aggregate cost of investment securities for income tax purposes was $52,440,512. Net unrealized appreciation on investments was $5,216,579 of which $7,621,498 related to appreciated investment securities and $2,404,919 related to depreciated investment securities. At September 30, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 9/30/2009 ($) Buys: Australian Dollars, Expiring 10/6/2009 99,772 88,012 88,018 6 Australian Dollars, Expiring 3/15/2010 2,003,324 1,683,965 1,739,571 55,606 Euro, Expiring 2/12/2010 789,103 1,133,538 1,154,427 20,890 Euro, Expiring 2/12/2010 804,647 1,180,017 1,177,167 (2,850) Norwegian Krone, Expiring 2/12/2010 6,364,951 1,046,606 1,096,304 49,698 Norwegian Krone, Expiring 2/12/2010 988,369 164,904 170,238 5,334 Sells: Proceeds($) British Pounds, Expiring 10/1/2009 11,318 17,959 18,089 (130) British Pounds, Expiring 10/2/2009 621,330 999,657 992,983 6,674 British Pounds, Expiring 2/12/2010 618,000 1,046,606 987,362 59,244 British Pounds, Expiring 2/12/2010 97,000 164,904 154,974 9,930 British Pounds, Expiring 2/12/2010 693,000 1,133,538 1,107,188 26,350 British Pounds, Expiring 2/12/2010 728,000 1,180,018 1,163,107 16,911 British Pounds, Expiring 3/15/2010 1,027,000 1,683,965 1,640,757 43,208 Japanese Yen, Expiring 10/5/2010 16,810,935 187,835 187,277 558 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 57,482,091 - - Mutual Funds 175,000 - - Other Financial Instruments++ - 294,408 - Liabilities ($) Other Financial Instruments++ - (2,980) - + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.
